DETAILED ACTION
	This Office Action is in response to the Election filed on November 5, 2021

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, figs. 2A and 2B, claims 1-5, 7-9, 18-22, and 24-26 in the reply filed on November 5, 2021 is acknowledged.
Claims 6, 10-17, 23, and 27-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
s 1-5, 7-9, 18-22, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by You Byung Kwan et al. (KR 10-2011-0128717 A).
In re claim 1, Kwan et al. shows (fig. 2) a storage device comprising: a stacked body including gate electrode layers (130) stacked in a first direction, the gate electrode layers including a first gate electrode layer and a second gate electrode layer neighboring the first gate electrode layer in the first direction; a semiconductor layer (110) provided in the stacked body and extending in the first direction; and a gate insulating film (140) including a first region (portion including air gap 150), a second region (portion directly adjacent the gate electrode 130), and a third region another portion including air gap 150), the second region interposed between the first region and the third region, the first region interposed between the first gate electrode layer and the semiconductor layer, the third region interposed between the second gate electrode layer and the semiconductor layer, and the gate insulating film containing a hafnium oxide (DESCRIPTION OF EMBODIMENTS, para. 15, 16), wherein a first thickness of the first region in a second direction from the first gate electrode layer toward the semiconductor layer is smaller than a second thickness of the second region in the second direction.
In re claims 2-5 and 7-9, Kwan et al. shows the remaining elements of the claims throughout the disclosure.

In re claim 18, Kwan et al. shows (fig. 2) a storage device comprising: a first conductive layer (130) extending in a first direction; a second conductive layer extending in the first direction (another layer 130); a third conductive layer (110) 
In re claims 19-22 and 24-26, Kwan et al. shows the remaining elements of the claims throughout the disclosure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okita Yoichi (JP 2018-37441 A), Xiao Li Hong (KR 20210102981 A), Xiao Li Hong (TW 2020-44544 A), and Nakanashi et al. (US Pub. 2011/0294290 A1) also each disclose various elements of the claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815